949 F.2d 402
9 Fed. Cir. (T) 161
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
UNITED STEEL WORKERS OF AMERICA LOCAL # 1082, LeonardNewman, John Shotten, John Agudio, Henry Jackson,Joseph Malack, Ray Steiner, Arzie Hall,and Frank Zadalak, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.

No. 91-1303.
United States Court of Appeals, Federal Circuit.
Sept. 18, 1991.
Before ARCHER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and PLAGER, Circuit Judge.
ORDER
ARCHER, Circuit Judge.


1
United Steel Workers of America Local # 1082, et al.  (United Steel Workers) move to file their brief eight days out of time.   The United States does not oppose.


2
United Steel Workers' brief was originally due July 10, 1991.   United Steel Workers was thereafter given a 21-day extension, until July 31, 1991, to file its brief.   No brief was filed on July 31, 1991.   On August 12, 1991, United Steel Workers filed the instant motion for leave to file its brief out of time with brief attached.


3
United Steel Workers states that it was unable to complete the brief before the due date "because of staff reductions and caseload increases in the office of Plaintiffs' counsel, a legal aid office."   While United Steel Workers' stated reasons for failure to file its brief might provide justification for a further extension of time, the reasons provide no support for its failure to request an extension before the brief was due.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The motion is denied.


6
(2) United Steel Workers having failed to file the brief required by Fed.Cir.R. 31(a) within the time permitted by the rules, the case is dismissed.